In re Charles Morris, applying for writs of certiorari, prohibition and mandamus. Parish of East Baton Rouge. No. 2-81-627.
Writ granted. Defendant’s underlying conviction for the 1980 DWI charge (# 4-80-621) should have been disallowed by the trial court because the minutes do not reflect that defendant was represented by counsel or waived the right to counsel when he entered his guilty plea. Defendant’s plea to the current charge of DWI 3, entered with a Crosby reservation, is set aside and the case remanded to the trial court for further proceedings.
DIXON, C. J., and LEMMON, J. dissent.